Citation Nr: 1645352	
Decision Date: 12/02/16    Archive Date: 12/19/16

DOCKET NO.  12-30 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and dysthymia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

T.Y. Hawkins, Counsel


INTRODUCTION

The Veteran served honorably on active duty service with the United States Army from June 1977 to May 1978.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction of the claims has since been transferred to the Roanoke RO.  

In April 2015, the Board remanded the claims to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development.  Although there has been substantial compliance with the Board's remand directives (see Stegall v. West, 11 Vet. App. 268, 271 (1998)), another remand is necessary to insure that the Veteran is afforded every possible opportunity to substantiate his claim.

The issue of entitlement to service connection for dysthymia (claimed as depression) has been broadened to encompass entitlement to service connection for an acquired psychiatric disorder.  Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has a chronic bilateral foot disorder as a result of an Achilles tendonitis injury he sustained in service in October 1977; treatment for the disorder is documented in his service treatment records.  He further claims that he has a chronic acquired psychiatric disorder (claimed as depression) as a result of service; his separation examination showed normal psychiatric findings, but he reported current or a history of depression or excessive worry.  

The Veteran was afforded VA feet and mental disorders examinations in October 2009 to obtain opinions as to whether either disorder was the result of service.  The examiner who performed the foot examination diagnosed the Veteran, among other disorders, as having bilateral hallux valgus.  On the examination form, although he checked the response box to indicating that the condition/disability "is not caused by or a result of" the in-service illness, injury or event in question (i.e., Achilles tendonitis of the left foot and sore feet), in the rationale section of the form, he wrote "there is [a] causal relationship between Achilles tendonitis and the bilateral hallux valgus." (emphasis added).  The examination results are thus internally inconsistent.  

The United States Court of Appeals for Veterans Claims has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Accordingly, as the examination report is unclear and it has been over seven years since the last examination, the Board concludes that a new examination is warranted.  

With regard to the mental health examination, the examiner diagnosed the Veteran with dysthymic disorder, late onset type, moderate, and opined only that he "did not see that this is a continuation of any complaints shown while on active duty."  However, he provided no reasons or bases upon which to support his conclusion.  As such, the Board finds that a new examination is also warranted for this claim.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination(s) with a qualified examiner(s) for an opinion concerning the cause of the Veteran's bilateral foot disorder and acquired psychiatric disorder.  The complete electronic claims folder must be made available to the examiner for review in conjunction with the examination, and the examiner must note that the complete claims folder has been reviewed.  The examiner should provide a complete physical examination to support opinions concerning the etiology of the Veteran's bilateral foot and acquired psychiatric disorder.  All indicated tests should be undertaken, and all clinical findings should be reported in detail.  Any and all opinions must be accompanied by a complete rationale.

The examiner must note that the Veteran's personal statements concerning his past medical history have been considered in the opinion.

(a.)  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's bilateral hallux valgus diagnosed during the course of this appeal developed during service or is the result of an incident or injury during service, to specifically include his left foot Achilles tendonitis treated in service in October 1977 and/or his reports of sore feet in service.  A complete rationale must be provided for all opinions expressed.

(b.)  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any acquired psychiatric disorder diagnosed during the course of this appeal, to include dysthymic disorder, developed during service, or is the result of some incident of active duty service.  

* The examiner must specifically comment on the Veteran's report noted during his May 1978 service separation examination of then having or having had depression or excessive worry.  The examiner is cautioned that the absence of complaints or treatment in service cannot be the sole basis for finding that the diagnosed disorder is not the result of active duty service.  

A complete rationale must be provided for all opinions expressed.

If, for any reason, the clinician is unable to offer an opinion without resorting to speculation, it should be so stated.  In that case, the examiner must specifically support that conclusion with a detailed medical explanation that takes into consideration all of the pertinent evidence of record (including the Veteran's self-reported history, and addresses such matters as whether a) there is inadequate factual information upon which to base an opinion (e.g., the lack of service treatment records); b) the question falls outside of the limits of current medical knowledge or scientific development; c) the condition manifested in an unusual way, such that its cause or origin is unknowable; or d) there are other risk factors for developing the condition.

2.  Thereafter, the RO/AMC should review the claims folder to ensure that the foregoing requested development has been completed.  In particular, review the examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

3.  The issues on appeal should be readjudicated.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




